Citation Nr: 1233558	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  09-18 999A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for an anxiety disorder, claimed as posttraumatic stress disorder(PTSD).

2.  Entitlement to service connection for a skin disorder on the legs, feet, arms and right hand, to include as secondary to in-service herbicide exposure.  


REPRESENTATION

Appellant represented by:	Edward M. Farmer, Esq. 


ATTORNEY FOR THE BOARD

S. Keyvan, Associate Counsel



INTRODUCTION

The Veteran had active service from March 1966 to December 1969.  

These matters come before the Board of Veterans' Appeals (BVA or Board) on appeal from a May 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, and a September 2011 rating decision by the Indianapolis, Indiana, RO.  In its May 2008 rating decision, the RO denied service connection for a skin disorder of the feet, legs, arm and right hand as secondary to in-service herbicide exposure.  In the December 2011 rating decision, the RO granted service connection for PTSD and assigned a 10 percent disability rating, effective from December 18, 2009.  The Veteran appealed both these decisions to the BVA, and the case was referred to the Board for appellate review.  

The Board notes that the May 2008 rating decision also denied service connection for bilateral hearing loss and tinnitus, and that in his May 2008 Notice of Disagreement (NOD), the Veteran initiated an appeal of the denial of service connection for these issues.  However, before the matter was certified to the Board, and specifically in a June 2009 rating action, a Decision Review Officer (DRO) granted service connection for bilateral hearing loss, evaluating it as 20 percent disabling, effective from October 31, 2007, and further granted service connection for tinnitus, evaluating it as 10 percent disabling, effective from October 31, 2007.  The Board finds that this grant of service connection constitutes a full award of the benefits sought on appeal with respect to these issues.  See Grantham v. Brown, 114 F. 3d 156, 1158 (Fed. Cir. 1997).  The record on appeal contains no indication that the Veteran has appealed the downstream elements of effective date or initial rating for these disabilities; thus, these matters are no longer in appellate status.  

Also, as to the Veteran's claimed skin disability, the Board notes that the medical evidence reflects possible diagnoses of hyperpigmented lesions, dermatitis, dermatophytosis, and a fungal infection.  During the pendency of his appeal of the RO's denial of service connection for a skin disability of the upper and lower extremities, the Veteran filed a separate claim seeking service connection for chloracne in June 2009.  Although the agency of original jurisdiction (AOJ) treated this claim as a petition to reopen a previously denied claim for service connection for the skin disorder on the arms, legs, feet and right hand, the Board notes that the Veteran perfected a timely appeal with respect to the May 2008 rating decision and the AOJ never closed the case for failure to respond after receipt of the statement of the case (SOC).  As such the May 2008 rating decision never became final.  

In Clemons v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the Veteran's description of the claim, symptoms described, and the information submitted or developed in support of the claim.  23 Vet. App. 1, 5 (2009).  In light of the Court's decision in Clemons and the varying diagnoses recounted above, the Board has recharacterized this issue as is stated on the title page of this decision and, as will be discussed in the remand that follows the decision below, entitlement to service connection for chloracne will be considered as part of his general claim for a skin disability.  This will provide the most favorable review of the Veteran's claim in keeping with the Court's holding in Clemons.  

Also during the pendency of the Veteran's appeal, and specifically in a December 2011 rating action, the Veteran's disability evaluation for his service-connected anxiety disorder was increased to 30 percent, effective from December 18, 2009 (date of receipt of claim).  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (where evidence indicates that the degree of disability increased or decreased during appeal period following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found).  An SOC was furnished to the Veteran on the same day as this rating action.  The Veteran has not expressed satisfaction with this grant.  Accordingly, the issue of entitlement to an initial rating in excess of 30 percent for the service-connected anxiety disorder remains in appellate status for the entire appeal period.  AB v. Brown, 6 Vet. App. 35 (1993) (stipulating that, unless a veteran expresses a desire for a specific rating for a service-connected disability, he/she is presumed to be seeking the maximum benefit permitted under the regulations).  

The Board further notes that the Veteran requested a hearing before a Veterans Law Judge at the RO.  A Travel Board hearing was scheduled on April 17, 2012 at the Indianapolis RO.  However, in a letter dated on April 11, 2012, the Veteran, through his attorney, cancelled his hearing request, and asked that his claims file be sent to the Board for review.  As such, his hearing request is considered withdrawn.  See 38 C.F.R. § 20.702(e) (2011).  

Lastly, the Veteran submitted additional evidence to the Board after the appeal was certified to the Board.  The submission of such evidence was accompanied by a waiver of RO consideration.  38 C.F.R. § 20.1304(c) (2011).

(The decision below addresses the issue of entitlement to an initial rating in excess of 30 percent for the service-connected anxiety disorder.  The claim of entitlement to service connection for a skin disorder on the legs, feet, arms and right hand, to include as secondary to in-service herbicide exposure, is addressed in the REMAND portion of the decision below.)


FINDINGS OF FACT

1.  The Veteran's anxiety disorder is manifested by such symptoms as depressed mood, nightmares, impaired sleep, hypervigilance, night sweats, irritability and an exaggerated startle response, which symptoms result in mild social and occupational impairment.

2.  The Veteran's anxiety disorder is not manifested by such symptoms as flattened affect; circumstantial, circumlocutory or stereotyped speech; difficulty in understanding complex commands; impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  



CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for anxiety disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code 9413 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and to Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board notes that VA's General Counsel has held that VCAA notice is not required for downstream issues.  VAOPGCPREC 8-2003.  Additionally, the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess, 19 Vet. App. at 490.  In this case, the Veteran's claim of service connection for an anxiety disorder was granted in a September 2011 decision.  He was also assigned a disability rating and effective date.  As the Veteran's current appeal stems from a disagreement with a downstream element, no additional notice is required because the purpose that the notice is intended to serve has been fulfilled.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Board also concludes that VA's duty to assist the Veteran in the development of his claim has been satisfied.  The Veteran's service treatment records as well as all identified and available VA medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's current claim.  Indeed, at no time has the Veteran referenced outstanding records that he wanted VA to obtain or that he felt were relevant to his claim.  In addition, the Veteran was also provided the opportunity to testify before the Board in April 2012, but he withdrew that request.

Moreover, in addition to obtaining all relevant records, the Veteran was also afforded VA examinations in September 2010 and August 2011.  There is no objective evidence indicating that there has been a material change in the severity of his service-connected anxiety disorder since the Veteran was last examined.  See 38 C.F.R. § 3.327(a) (2011).  The duty to assist does not require that a claim be remanded solely because of the passage of time since otherwise adequate VA examinations were conducted.  See VAOPGCPREC 11-95.  

To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examinations obtained in this case are more than adequate, as they were predicated on a review of the Veteran's medical records, an interview with the Veteran, and a discussion of his medical history and because the examinations fully address the rating criteria that is relevant to rating the disability in this case.  Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the increased rating issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

II.  Analysis

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  The veteran's entire history is reviewed when making disability evaluations.  See generally Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where, as in the case of the Veteran's claim, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id; see also Hart v Mansfield, 21 Vet. App. 505 (2007) (VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending).  Further, "[w]here there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned."  38 C.F.R. § 4.7 (2011).

The Veteran's service-connected anxiety disorder is currently evaluated as 30 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9413.  Under that DC, a 30 percent evaluation is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9413 (2011).

A 50 percent evaluation is for assignment when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent disability evaluation is contemplated for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships).  Id.

Lastly, a 100 percent evaluation is warranted when there is evidence of total occupational and social impairment due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The Board notes that use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  Rather, the list of examples provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms particular to each Veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Id.  

Consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126(a) (2011).  Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. 38 C.F.R. § 4.126(b).  It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2011).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to a rating in excess of 30 percent for his service-connected anxiety disorder.  

The Veteran began seeking treatment for his psychiatric symptoms at the VA outpatient clinic in South Bend, Indiana, in March 2009.  During this treatment visit, the Veteran underwent a depression and PTSD screening test, the results of which were both negative.  During a September 2009 treatment visit, the Veteran reported his symptoms to be a depressed mood, tearfulness, irritability, and anger outbursts.  He described some of his in-service experiences and endorsed recurrent and intrusive distressing recollections, distressing dreams, and feelings of recurrence regarding his in-service stressors.  According to the Veteran, one particularly distressing incident occurred while he was off-duty and received orders to report to the site of a plane crash so he could sift through the debris in an attempt to locate any survivors.  The Veteran described participating in the search party and walking through the wreckage and damage as he located and picked up body parts.  The Veteran also recalled being threatened and physically attacked while working as a military officer in Vietnam, and described incidents wherein he had to transport soldiers with severe and life-threatening injuries, as well as incidents wherein his convoy was ambushed.  The VA clinical social worker observed that the Veteran attempted to avoid thoughts, feelings or conversations associated with the trauma; had a markedly diminished interest or participation in significant activities; and exhibited feelings of detachment or estrangement from others.  She also noted that the Veteran exhibited symptoms of hyperarousal, to include impaired sleep, irritability or outbursts of anger, difficulty concentrating, hypervigilance, and an exaggerated startle response.  Based on her discussion with, and evaluation of the Veteran, the treatment provider diagnosed the Veteran with PTSD and depression not otherwise specified (NOS).  

VA treatment records dated in October and November 2009 reflect an overall improvement in the Veteran's reported symptomatology.  The Veteran attributed his improved mood to his medication, and reported that he no longer became as easily upset as before, stating that he felt as though he had a "longer fuse."  The Veteran also stated that he had recently been spending more time with his grandchildren, and felt as though he cared more, and was able to express his feelings towards his wife.  During each treatment visit, the Veteran was described as alert and oriented, with good hygiene and grooming.  It was further noted that he displayed a euthymic mood, his thought processes were logical and sequential, and his insight and judgment were good.  

During his initial psychiatric evaluation at the Goshen Community-Based Outpatient Clinic (CBOC), the Veteran described his in-service experiences, and stated that his personality changed and he began to develop drinking habits after returning from Vietnam.  The Veteran also indicated that he now has little trust in anybody other than his closest family members.  According to the Veteran, he has kept his social life very limited over the years and tries to live as isolated a life as possible while still maintaining a family life with his immediate family.  Based on her evaluation of the Veteran, the staff psychiatrist, M.B., M.D., diagnosed the Veteran with PTSD and depressive disorder NOS and assigned him a Global Assessment of Functioning (GAF) score of 58.  See March 2010 Psychiatry Outpatient Note.  

Medical records dated from April 2010 to July 2011 reflect that the Veteran continued receiving on-going treatment and care for his psychiatric condition at the VA outpatient clinic.  During one particular visit with Dr. B., dated in April 2010, the Veteran reported an incidence of violence during his return trip from Puerto Rico and described grabbing and pulling the hair of the person sitting in front of him because this person refused to move his seat up.  While the Veteran explained that his mood had been declining for some time due to the change in his medication, Dr. B. observed that the Veteran's mood was euthymic during the treatment visit, and described his thought processes as logical and sequential, and his insight and judgment as good.  It was further noted that the Veteran denied any thoughts of harming himself or others.  At a June 2010 VA treatment visit, the treatment provider observed that the Veteran had "developed a greater ability to challenge his dysfunctional and erroneous beliefs. . . ."

The Veteran was afforded a VA psychiatric examination in September 2010, at which time the examiner reviewed the Veteran's medical records in detail, and interviewed him regarding his medical and military history.  During the examination, the Veteran described some of his experiences growing up, as well as his in-service stressors while serving in the military.  However, the majority of the discussion focused on the difficulties the Veteran confronted adjusting to post-military life after his separation from service.  The Veteran related that he has dreams about Vietnam, but could not provide the frequency or details surrounding these dreams.  He also described himself as "verbally abusive," and stated that his primary problems stemmed from his depression and loneliness.  However, he did not report any difficulties with respect to his ability to function, nor did he report any intimate aggression.  The Veteran did state that he felt agitated all the time, and reported a positive history of suicidal thoughts and drinking.  

The examiner described the Veteran as "casually groomed" and noted that he was visibly shaking throughout the examination - a symptom which did not worsen or lessen with any remembrance, memory or discussion.  According to the examiner, the Veteran showed mild psychomotor excitement, and no psychomotor retardation, and his speech was rapid, pressured, talkative, and pedantic.  The examiner further noted that the Veteran exhibited a mild level of depression, anxiety, anger, anhydonia, and loneliness, with no signs of euphoria, elation, or daily mood variation.  The Veteran's affect was described as restricted with mild flatness, and he did not exhibit any signs of delusional thoughts, hallucinations or impaired perceptual thoughts.  According to the examiner, the Veteran had no difficulty when it came to abstract thinking and his intelligence level was considered average.  The examiner also added that the Veteran was oriented as to the day, date, month, year, and season, and that his memory and general fund of knowledge were not impaired.  In addition, the examiner noted that the Veteran developed good empathy, and had a "good capacity for affection", but displayed a moderate degree of entitlement and narcissism.  According to the examiner, there was a marked discrepancy between the Veteran's claimed impairment and the objective findings.  Based on her evaluation of, and discussion with, the Veteran, the examiner diagnosed the Veteran with major depressive disorder and a dependent personality disorder with obsessive compulsive traits.  A GAF score of 70 was assigned.  According to the examiner, the Veteran had had long-standing anxiety difficulties since his childhood, which had not worsened as a result of his military service in Vietnam.  

During an April 2011 VA treatment visit, the Veteran discussed his recent trip to Puerto Rico with his wife and their friends, and described how he became angry and "blew" up at everybody on the first day because they wanted to leave the beach earlier than he did.  The Veteran attributed this outburst of anger to his failure to take his medication, and noted that he would become very irritable if he missed a dose.  According to the Veteran, after he calmed down and cleared his head, he apologized to everybody for his behavior.

The Veteran was afforded another VA psychiatric examination in August 2011.  During this examination, the Veteran provided additional details regarding his military history and went on to describe his post-service experiences, noting that while he had some trouble keeping a job when he first returned home from service, he excelled at his most recent employment working as an operations manager at a construction company.  The Veteran claimed to have done well at this job and reported getting along well with his co-workers and subordinates prior to retiring.  The Veteran further stated that his marriage, while "rocky: for the first several years after Vietnam, was doing well, and that he and his wife shared a close relationship now.  The Veteran also described his relationships with his children and grandchildren as good, and added that he has a group of friends with whom he and his wife regularly spend time with.  

According to the Veteran, he has nightmares once or twice a month, and usually sleeps five hours a night awakening four to five times throughout the night.  The Veteran further added that hearing or seeing any type of material pertaining to Vietnam triggers his nightmares and subsequent night sweats.  He described himself as easily startled, and indicated that he always checked the perimeter of the house to ensure that the house is secure.  He also noted that he tended to avoid crowded areas.  While the examiner observed no evidence of detachment, emotional numbing, a sense of foreshortened future, or a diminished interest in activities or avoidance, she did observe symptoms of anxiety, manifested by way of nightmares, impaired sleep, an exaggerated startle response, and distress at exposure to reminders.  The examiner did not observe any signs of memory loss; a flattened affect; circumstantial, circumlocutory or stereotyped speech; nor did she find that the Veteran's judgment and abstract thinking abilities were impaired.  She further noted no signs of suicidal ideation and did not find that the Veteran had difficulty adapting to stressful circumstances, or establishing and maintaining effective work and social relationships.  

According to the examiner, the Veteran sustained extremely close family relationships, excelled at his most recent job for eleven years, traveled and spent a great deal of time with his wife, and socialized with other couples.  Based on her evaluation of the Veteran, the examiner determined that the Veteran did not meet the criteria for PTSD as he did not meet the avoidance criteria.  She did however diagnose him as having anxiety disorder NOS.  According to the examiner, the Veteran's psychiatric symptoms caused mild impairment in the Veteran's social functioning due to his sleep problems and startle response, but caused no impairment with respect to his work functioning.  The examiner further concluded that the Veteran met the criteria for obsessive compulsive personality disorder (OCPD), explaining that the Veteran required structure, order and rules in his life, and the lack thereof caused him to become angry and irritable.  According to the examiner, this disorder causes mild to moderate impairment in the Veteran's social functioning, especially if people do not do as he expects.  The examiner assigned the Veteran a GAF score of 61.  

In an October 2011 letter, the Veteran's VA psychiatrist, Dr. B., determined that the Veteran continued to meet the criteria for PTSD, and noted that his ability to function had been significantly affected in different ways over the years as a result of this psychiatric disorder.  Dr. B. noted that the Veteran drank in excess to self-medicate upon initially returning from Vietnam; was unable to keep the same job over the years until he found a way to cope with his last job for the past ten years; isolated and avoided most social situations when possible; and that attempts to vacation with his wife and close friends were disrupted due to his outbursts.

In a July 2012 statement, the Veteran's wife, E.J. described the ways in which the Veteran changed after returning home from service.  According to E.J., the Veteran currently suffered from depression, anger issues, and a terrible fear that has never gone away.  She noted that while the nightmares are not as frequent as they used to be, they have never gone away.  She also stated that after the Veteran has a nightmare, he will sit in the house in the dark and refuses to go anywhere or do anything.  According to E.J., the Veteran always has a fear that something will happen to him or his family, can only sleep a few hours at a time, and always got up to check on the house.  

In statements dated in November 2011 and July 2012, the Veteran asserted that he continues to re-experience the traumatic events he witnessed in service, through nightmares and flashbacks.  According to the Veteran, the first few decades after Vietnam, he "changed jobs frequently, hated everybody and fought physically with anybody that got in [his] way. . . ."  The Veteran further asserted that he can only sleep five hours a night, and within those five hours, he awakens 2-4 times in order to check the perimeter of the house.  The Veteran asserted that he has a difficult time controlling his anger, avoids crowds or public places, and patrols his own home, as though he were on guard duty, throughout the night.  The Veteran also described himself as a "fighter" by nature, and indicated that he does not like to be told what to do.  As a result of this, he claimed to have had many altercations in work situations with employers, and to have left a number of jobs for these very reasons.  According to the Veteran, he has very few close friends, and has detached himself from a lot of people in his life.  

During a February 2012 VA treatment visit, the Veteran indicated that he had been involved in a physical altercation with another driver who had been honking his horn at him.  The Veteran stated that he got out of his car to confront the man and ultimately ended up punching him in his temple and then driving away.  

Overall, the Board finds that the Veteran's symptoms and level of impairment equate to the level set forth for a 30 percent rating.  In that regard, the Board notes that the Veteran has been married to the same woman for the last forty-six years, and has described their relationship as close and affectionate.  The Veteran further reported a good relationship with his children and grandchildren, and added that he spends time with his grandchildren a few times a week.  Furthermore, the Veteran was able to maintain steady full-time work prior to his retirement in 2005.  While the Veteran has stated that he had a difficult time finding and maintaining stable employment when he first returned home from service, even accepting these statements as true, the evidence of record reflects that the Veteran worked as an operations manager at a construction company for eleven years until retiring in 2005.  The evidence further shows that he got along well with his co-workers, subordinates and boss, and received excellent feedback about his work and performance.  As such, even if the Veteran did have a difficult time obtaining and maintaining employment due to his psychiatric symptoms when he first returned from home from service, his symptoms appear to have improved since this time as the record reflects that he no longer experienced these same difficulties.  

The evidence demonstrates that the Veteran's anxiety disorder is primarily manifested by impaired sleep, nightmares, an exaggerated startle response, a hypervigilant nature, and a depressed mood.  While the Veteran contends that his psychiatric symptoms are more severe than the disability rating reflects, and Dr. B. has indicated that the Veteran's ability to function had been significantly affected throughout the years as a result of his psychiatric disorder, the Board notes that symptoms suggestive of higher ratings, such as panic attacks more than once a week, impaired judgment, impaired abstract thinking, memory impairment, difficulty in understanding complex commands, circumstantial speech, suicidal ideation, obsessional rituals, disorientation, hygiene neglect, delusions, and hallucinations, were expressly found to be absent or not noted on examination.  

In evaluating the severity of the Veteran's PTSD, the Board is cognizant of the fact that "it is not the symptoms, but their effects, that determine the level of impairment."  Mauerhan, 16 Vet. App. at 443.  However, the type of symptoms experienced by the Veteran is an important consideration in determining whether his disability picture warrants a 50 percent disability rating, as the rating criteria specifically requires "occupational and social impairment with reduced reliability and productivity due to such symptoms as . . . ."  38 C.F.R. § 4.130, DC 9413 (emphasis added).  Thus, to warrant a 50 percent rating, the evidence must demonstrate an anxiety disorder manifested by symptoms typical of equivalent to those in the rating criteria for a 50 percent rating.  Moreover, to warrant a 50 percent rating, the evidence must demonstrate that the Veteran's anxiety disorder results in "occupational and social impairment with reduced reliability and productivity."  Id.  Evidence of such is simply lacking in this case.

The Board acknowledges the medical records documenting the Veteran's occasional outbursts of anger and violent episodes.  See VA treatment records dated in April 2010, April 2011, and February 2012.  However, these episodes appear to be isolated incidents that are few and far in between in nature.  Moreover, the Veteran has exhibited symptoms of irritability and outbursts of anger throughout the appeal period, and these symptoms have been acknowledged and taken into consideration by his treatment providers as well as his VA examiners.  Furthermore, a review of the record shows that most of the time when the Veteran experienced an outburst of anger or a violent episode, he attributed it to a change in his medication or to the fact that he had forgotten to take his medication.  Indeed, during each of the treatment visits wherein the Veteran related his outbursts of anger/episodes of violence, the treatment provider described the Veteran's mood as euthymic, his thought processes as logical and sequential, and his insight and judgment as good.  It should also be noted that during each of these treatment visits, Veteran denied any thought to harm himself or others.  As such, the Board finds that these symptoms have already been contemplated in the 30 percent disability rating assigned.  

The Board has considered the Veteran's statements, as well as those of his wife regarding her observations of the Veteran's symptoms.  The identified symptoms consist of those identified in the medical evidence of record.  Given the Board's discussion of the medical evidence of record, the Board does not find the lay statements to be supportive of an assignment of a higher rating for the Veteran's service-connected anxiety disorder.  

With regard the GAF scores, the Veteran's GAF scores during the relevant time period have ranged between 55 and 70.  In assessing the evidence of record, it is important to note that the GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed.1994) (DSM-IV).  A GAF score of 51-60 reflects moderate symptoms (flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996).  GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  

The Board notes that GAF scores ranging from 50 to 60 could potentially be reflective of the symptomatology necessary to support assignment of a higher rating.  However, as discussed above, symptoms illustrative of a higher (50 percent) rating have generally not been demonstrated in this case.  The Board notes that regardless of the GAF score assigned, that score must be considered in light of the actual symptoms of the Veteran's disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a) (2011).  Notably, the Board finds that the evidence does not reflect moderate symptoms such as flat affect and circumstantial speech, or occasional panic attacks, or moderate difficulty in social and occupational functioning, as evidenced by the Veteran's own statements that he excelled at his previous job and that he has good familial relationships and a network of friends with whom he socializes.  The Board therefore finds that the actual symptoms reflected in the treatment records and VA examination reports are more probative than the GAF scores ranging from 50 to 60 in terms of evidentiary value.  Accordingly, the Board finds in the instant case that the Veteran's milder underlying symptomatology as described by the medical and lay evidence of record is more compatible with the assignment of GAF scores in the 61 to 70 range.  

In sum, the evidence of record demonstrates that the Veteran successfully maintains familial relationships and was very successful at obtaining and maintaining employment prior to his retirement.  Although the Veteran reports to have depression and anger and his behavior suggests some lack of impulse control, the majority of his rage and violent episodes stems from when there is a change in his medication or when he has failed to take his medication.  It appears that a lot of his anger has resulted from these factors and is not suggestive of an exacerbation of his service-connected psychiatric condition or an inability to function as a result of his psychiatric condition.  The record demonstrates that the Veteran is able to function, and has no delusions or cognitive impairment.  He does, however, exhibit a depressed mood, nightmares, sleep impairment, and irritability.  

Based on the foregoing, the Board does not find that the Veteran's anxiety disorder has had a more severe impact on his occupational and social functioning than that contemplated by the 30 percent rating at any point during the appeal period and entitlement to a rating in excess of 30 percent is therefore not warranted.  See Hart and Fenderson, both supra.  In finding that an evaluation greater than that currently assigned is not warranted during the relevant time periods, the Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The Board is unable to identify a reasonable basis for granting an increased rating at any point during the claim period.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 C.F.R. § 3.102 (2011); see Fenderson, supra.

The above determination is based upon consideration of applicable rating provisions.  The Board also finds that the Veteran's disability level and symptomatology are described by the rating criteria.  It should also be pointed out that there is no showing that the Veteran's psychiatric disability has reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2011).  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008). 


ORDER

Entitlement to an initial rating in excess of 30 percent for the Veteran's service-connected anxiety disorder is denied.  


REMAND

The Veteran asserts that he was exposed to an herbicide agent while serving as a military police officer in the Republic of Vietnam.  According to the Veteran, he was assigned to the 35th Combat Support Group at the Phan Rang Air Base and was responsible for handling thirty to fifty 55 gallon storage drums containing this chemical agent during his period of service in Vietnam.  In an August 2009 statement, the Veteran described how the liquid inside these barrels would occasionally leak through the drum holes located on the top of the barrels, and spill or splash onto his hands, arms, fatigues, and boots as a result of being moved around or mishandled.  The Veteran further maintains to have been sprayed by aircraft while on combat missions and contends that he developed a skin disorder on his legs, knees, feet and the right hand as a result of this exposure.  See August 2009 and September 2009 Statements of Veteran.  

The Board notes that the Veteran's service treatment records are devoid of any findings, complaints, treatment or diagnosis of any type of skin condition, to include chloracne.  While the Veteran did report a history of childhood mumps in his March 1966 medical history report pursuant to his enlistment, he did not report a positive history for any type of disorder pertaining to the skin, and the examination report shows the clinical evaluation of his skin to be normal.  The Veteran did present at the military emergency room in April 1968 with complaints of on-going stomach pain of one month duration and "dark" urine.  It is somewhat unclear, but it appears as though the treatment provider noted that the Veteran had "penile lesions as discharge."   However, based on his or her evaluation of the Veteran, the treatment provider determined that the Veteran did not exhibit any demonstrable disease.  Other than this medical report, there is nothing in the Veteran's service treatment records to indicate that he had any type of skin growth, rash, or lesion, which may have been an early sign or manifestation of his current skin condition.  The Veteran's November 1968 separation examination report also showed the clinical evaluation of the his skin to be normal and the Veteran denied a history of any skin problems in his medical history report.  

The Veteran contends that he developed and began seeking treatment for a skin disorder in service, which he described as "acne[like] in nature, black heads, oily skin etc., [and] located on face, arms, shoulders and back."  See September 2009 Statement of Veteran.  Statements submitted by the Veteran's family and friends attest to the fact that the Veteran has had skin problems on his face and various areas of his body since his separation from service.  

Given the nature of the Veteran's condition and its observable symptoms, the Board finds that the Veteran is competent to report that he suffered from a skin rash while in service and has suffered from pain and discomfort as a result of this condition since.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (lay testimony is competent to determine the presence of observable symptomatology and "may provide sufficient support for a claim of service connection.").  In addition, based on the evidence submitted in support of his claim, the Board finds the Veteran credible with respect to his assertions.  

In a statement dated in August 2007, the Veteran's private physician, S.M., M.D., indicated that he had been taking care of the Veteran since December 1998, and that he had treated the Veteran for skin lesions on his legs throughout the years.  According to Dr. M., he had recommended that the Veteran visit a dermatologist for these skin lesions over the years.  

The Veteran submitted a notarized statement dated in June 2008, and issued by R.M., an attending nurse who claims to have worked for the Veteran's treating physician, F.E., M.D. around March 1969, the time period wherein the Veteran allegedly visited their facility specifically seeking treatment for his skin condition.  In her statement, R.M. recalls that the Veteran had recently returned home on leave and had stopped by their office due to the severity of his skin condition.  According to R.M., the Veteran complained that he had contracted a skin condition in service that was not clearing up.  She further described the skin condition as  "a severe case of acne, blackheads on face, neck, shoulders and upper arms, and [a] severe case of what appeared to be athlete's foot."   

VA treatment records dated in March 2009 reflect an impression of hyperpigmented lesions on the legs and feet.  In August 2009, the Veteran presented to a VA outpatient clinic with complaints of a "brown macular rash on [the] bilateral lower legs and on [the] dorsal surfaces of the feet" which had been visible since service when he carried around drums of "[A]gent [O]range."  Upon physical evaluation of the Veteran, the treatment provider described the nature and size of the skin lesions on the Veteran's hands, wrist and leg, and assessed him as having a skin rash on the lower extremities of unknown origin, contact dermatitis, and a fungal infection.  She recommended that the Veteran consult with a dermatologist regarding the skin changes on his lower extremities.  At the August 2009 dermatology consultation, the treatment provider examined the Veteran's lower extremities and described scaly, light brown patches that were 14 x 7 centimeters (cm) in length surrounding the mid to lower shin region.  Based on her evaluation of the Veteran, the treatment provider diagnosed the Veteran with dermatitis versus dermatophytosis.  

The Veteran has not been afforded a VA examination in connection with his skin claim.  In this regard, the Board notes that the Veteran's DD 214 reflects that his military occupational specialty was that of Air Policeman and he had eleven months of foreign service.  The Veteran's personnel records indicate that he provided service in the Republic of Vietnam from December 1967 to December 1968.  As such, the Board finds that the Veteran served in the Republic of Vietnam during the Vietnam era, and is therefore presumed to have been exposed to certain herbicide agents, including Agent Orange, during service.  

The law further provides that there are certain diseases, such as chloracne or other acneform disease consistent with chloracne, that are associated with exposure to "herbicide agents" during active military, naval, or air service, and are thus presumed to have been incurred in or aggravated during active military service if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of the disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. § 1116(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.309(e) (2011).  (In this context, the term "herbicide agent" is defined as a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram. 38 C.F.R. § 3.307(a)(6)(i) (2011).).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more any time after service, except that chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

The Board notes that the Veteran's current medical records are clear for a diagnosis of chloracne.  As for the Veteran's diagnoses of a skin rash, a fungal infection, dermatitis, and hyperpigmented lesions, the Board notes that while these disorders are not on the list of diseases that VA has associated with Agent Orange exposure, the regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. §§ 3.303(d), 3.309(e); see Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange.)  

As previously noted, the evidence of record does not include a medical opinion based on a complete review of the claims file specifically addressing whether the Veteran currently has a skin condition, which is or can be causally or etiologically related to service, to include his presumed exposure to herbicides.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  

Here, the evidence of record indicates that the Veteran has current diagnoses of a skin rash, dermatitis (or dermatophytosis), a fungal infection, and hyperpigmented lesions, and the Veteran is presumed to have been exposed to Agent Orange in service.  As discussed above, the Board has determined that the statements of the Veteran to the effect that he began experiencing a skin rash in service are both competent and credible.  In addition, the June 2008 letter issued by R.M. which describes the Veteran's skin disorder close in time to his period of service provides evidence establishing that an injury occurred in service.  No medical opinion concerning the cause of the Veteran's skin condition, has been provided.  Therefore, the Board finds that a VA examination and medical opinion are necessary for determining the nature and etiology of any skin disorder that may be present.  

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  The AOJ should contact the Veteran and request that he identify the names, addresses and approximate dates of treatment for all health care providers, VA and private, who may possess additional records pertinent to his claim.  The AOJ should attempt to obtain and associate with the claims folder any medical records identified by the appellant that are not already of record.  

2.  Thereafter, the AOJ should schedule the Veteran for a VA examination in connection with his claim of service connection for a skin disability.  The claims file and a copy of this REMAND must be made available to the examiner for review, and the examination report should reflect that the claims file was reviewed in conjunction with the examination.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, and all pertinent pathology should be noted in the examination report.  

The examiner should be asked to review the record and take a detailed history from the Veteran regarding the onset and continuity of his claimed skin disabilities and symptomatology.  Following a review of the record and an examination of the Veteran, the examiner should specify the nature of any current skin disability on the (1) legs, (2) feet, (3) arms; and (4) hands and provide diagnoses for all identified skin disorders.  

If chloracne is identified, the examiner should address, to the extent possible, when it first became manifest to a degree of 10 percent or more.  For any other skin disorder(s) diagnosed on examination, to include hyperpigmented lesions, dermatitis, dermatophytosis, and a fungal infection, the examiner should express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that such disorder(s) had its(their) clinical onset in service or is(are) otherwise related to the Veteran's service, to include his conceded in-service herbicide exposure.  The examiner should specifically consider the lay evidence of record regarding the onset of skin problems, as well as the Veteran's reported symptomatology.

The examiner must provide a thorough and well-reasoned rationale for all opinions provided.  The examiner's opinion should include reference to lay and medical evidence contained in the claims folder, if appropriate, or to known medical principles relied upon in forming her opinion.  The examiner should also set forth the medical reasons for accepting or rejecting the appellant's statements regarding continuity of symptoms since service.

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

3.  Thereafter, re-adjudicate the issue of entitlement to a skin disorder, to include chloracne, on the legs, feet, arms and right hand, on a direct basis as well as secondary to in-service herbicide exposure.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



______________________________________________
KRISTIN E. NEILSON
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


